PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/897,943
Filing Date: 10 Jun 2020
Appellant(s): Universal Entertainment Corporation



__________________
S. Peter Konzel (Reg. No. 53,152)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/11/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/14/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner:
35 U.S.C. 103 Rejection of claim 4.
(2) Response to Argument
101
Appellant asserts (Pages 17, 24-28 of Appeal Br.) that in rejection claim 4, the Examiner has improperly and overbroadly characterized the subject matter of the claim, and despite providing no more than a mere statement to the same, has not properly analyzed the claims as a whole, and as an ordered combination, as required by the two-part Alice Framework.   Appellant also asserts (Pages 30-32 of Appeal Br.) that the instant claims are substantially similar to those found patent eligible in DDR Holdings v. Hotels.com.
Examiner respectfully disagrees.
Claim 4 recites the following steps:
First (i) a terminal side short-distance communication device communicates with an apparatus side short-distance electronic device of a value providing apparatus to acquire equipment information identifying the value providing apparatus.
Next, (ii) display a graphical user interface user to input information pertaining to a requested value and a destination of the requested value.
Next, (iii) generate an electronic request message containing value to be provided, destination, equipment identification, user identification or mobile terminal information.
Finally, (iv) transmit an electronic request message to a server to generate an instruction to the value providing apparatus to provide the requested value or data corresponding to the requested value to a user device such as coin, token, chip, bill, ticket or card.
As pointed out in Prong 1 of the Final Rejection, providing a user with negotiable-value, and transmitting payment request message to a settlement server are similar to concepts identified by the courts as abstract in placing an order based on displayed market information (Trading Technologies v. IBG); processing of payments for purchased goods (Inventor Holdings), processing a credit application (Credit Acceptance); creating a contractual relationship (buySAFE).
Appellant’s invention is aimed at payment method other than cash payment in game halls (Spec. Para [0004], [0005]).  An object of the present invention is to provide an electronic settlement scheme that is similar to cash settlement and available in game halls (Spec. Para [0010]).  An electronic settlement system allows even a user having no cash in hand to obtain negotiable value (Spec. Para [0015], [0017], [0019], [0021], [0023]).  The electronic settlement system enables provision of a new settlement method replacing existing settlement methods such as credit cards and debit cards (Spec. Para [0026], [0029], [0037], [0040], [0043]).  The present invention allows implementation of electronic settlement replacing cash settlement and which can be utilized in game halls (Spec. Para [0050]).  In response to an inquiry about the user's credit status from the electronic settlement server 1, the financial institution system 40 replies to the electronic settlement server 1 with the credit status.  In response to a transfer request from the electronic settlement server 10, the financial institution system 40 can execute a transfer process (a transfer of money from one account to another) or request a certain apparatus to execute the transfer process (Spec. Para [0124]).  However, the present invention can also be implemented by transferring the transfer amount from the user's account to the electronic settlement company's account and then transferring the transfer amount from which the transfer fee is subtracted from the electronic settlement company's account to the shop's (administrator's)15 account (Spec. Para [0190]).  
Based on the above disclosure, Appellant’s invention ostensibly intended to replace existing settlement methods such as cash, credit cards or debit cards with a new electronic settlement system by carrying out an inquiry about the player’s credit status or credit balance from a financial institution and based on that determination, transferring amount from user’s account to the settlement company account to the shop account.  Thus, Appellant’s invention is nothing more than transferring funds in the form of casino chips, prepaid cards, or equivalent which is a Commercial/Legal Interaction and/or Fundamental Economic Practice and therefore an abstract idea.
Considered as an ordered combination, the components of the Appellant’s claim add nothing that is not already present when the steps are considered separately.  The methods steps such as acquire, transmit, generate have described at a high level of generality that presume familiarity on the part of the practitioner.  The sequence of acquiring data, generating data, transmitting data, requesting data, analyzing data, and performing an action based on the results of the analysis is equally generic and conventional or otherwise held to be abstract.  See, e.g., Elec. Power Grp., 830 F.3d at 1354-56 (holding that the sequence of gathering, analyzing, and displaying in real-time was abstract); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network – with no further specification -is not even arguably inventive”); In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 614 (Fed. Cir. 2016) (server that receives data, extracts classification information from the received data, and stores the digital images insufficient to add an inventive concept); Alice, 573 U.S. at 225-26 (receiving, storing, sending information over networks insufficient to add an inventive concept); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011) (use of Internet to verify credit-card transaction does not add enough to abstract idea of verifying the transaction); see also MPEP § 2106.05(d) (“Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking.”)); BSG Tech LLC v. BuySeasons, (Fed. Cir. 2018) (“It has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept.”); Synopsys, Inc. v. Mentor Graphics Corp (Fed. Cir. 2016) (“A claim for a new abstract idea is still an abstract idea.”); SAP Am., Inc. v. InvestPic (Fed. Cir. 2018) (“What is needed is an inventive concept in the non-abstract application realm.”).
For the above reasons, under the Alice standard, claim 4 is directed to an abstract idea without significantly more.
With respect to Appellant’s argument (Pages 30-32 of Appeal Br.), that the claims are similar to DDR Holdings v. Hotels.com, Examiner disagrees and maintains the arguments from Pages 13-14 of the Final Rejection.
Appellant asserts (Pages 33-38 of Appeal Br.) that the subject matter of claim 4 improves the technical field of transfer systems by providing users with increased options and functionalities previously not available. 
Examiner respectfully disagrees.
There is no evidence of technical improvement in Appellant’s Specification or Figures (See Pages 14-16 of Final Rejection).  Appellant’s invention is nothing more than a computerization of the manual process of dispensing chips to a player in a casino.  The claimed invention merely automates the formerly manual processes of player requesting chips, the casino checking the player’s credit by calling the player’s bank, transferring balance when the player’s credit is sufficient, and thereafter dispensing chips.  A player walks to the game hall counter requesting chips for playing a game in exchange for a sum of money.  The counter clerk calls up the user’s bank to determine whether the user has good credit.  Upon satisfied by response from the bank, the counter clerk dispenses chips to the player as requested.  The claimed steps utilize computers and mobile phone to accomplish what was formerly done in person across the counter.  Thus, in Fig. 1, the mobile terminal corresponds to the player, the negotiable-value providing apparatus corresponds to the counter clerk, the settlement server corresponds to the bank.  Automating an abstract process does not convert it into a patent eligible invention.  See Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1056 (Fed. Cir. 2017) (“But merely ‘configur[ing]’ generic computers in order to ‘supplant and enhance’ an otherwise abstract manual process is precisely the sort of invention that the Alice Court deemed ineligible for patenting.”) (“Our prior cases have made clear that mere automation of manual processes using generic computers does not constitute a patentable improvement in computer technology.”).
To the extent the claimed invention provides an improvement, that improvement does not improve computer capabilities but instead relates to an improvement in providing negotiable value in the form of coin, token, chip, bill, ticket or card – a process in which a user device and settlement server are used as tools in their ordinary capacity.  Offering alternatives to cash or credit card may improve a game hall experience for players, it does not achieve an improved technological result.  Any improvements are not to the functioning of the mobile terminal or settlement server, but to improvements in “providing value”, i.e., to the abstract idea itself.  
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other.  The present claims are directed to enabling a player to play a game with negotiable value and merely use server and user device to improve the performance of that determination not the performance of a computing device.  The mobile terminal or the settlement server is not the subject of the invention, nor the focus of claims, but rather a tool used in the service of determining credit check and providing negotiable value.  The claim’s focus is “not a physical-realm improvement but an improvement in wholly abstract ideas,” that is not eligible for patenting.  See SAP Am., 898 F.3d at 1168; see also Bridge & Post, Inc. v. Verizon Commc’ns, Inc., 778 F. App’x 882, 892 (Fed. Cir. 2019) (“Where a claim’s ‘essential advance’ is abstract, a novel method of performing that advance ‘does not avoid the problem of abstractness.’”) (quoting Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016)).  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693                                                                                                                                                                                                        
/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.